DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said assigning step" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said assigning step" in lines 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 9-11, 14, 17 and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Karasev et al (11,126,179)	
Regarding claims 1, 14 and 20 Karasev discloses,
	Training, by a hardware processor, a plurality of predictors to predict future states, each of the predictors having a different duration of the higher-level action to be detected (note col. 5 lines 57-60, neural network predicts based on image data); 
 	Predicting, by the hardware processor using the predictors, the future states using past ones of the real states in the one or more trajectories as inputs for the predictors (note fig. 1, block 116, predictor system and col. 5 lines 41 and 59-65, predicting future characteristic or states); 
 	Determining, by the hardware processor, if a match exists between any of the future states relative to a real future state with a corresponding same duration from the one or more trajectories (note col. 1 lines 32-36, and col. 8 lines 49-51, prediction trajectory compared with actual trajectory, col. 6 lines 21-25, determination block 124 based on fused and combined modalities); and 
 	Outputting, by the hardware processor, a pair that includes the matching one of the future states as a prediction input and the real future state with the corresponding same duration from the one or more trajectories as the higher-level action corresponding thereto, responsive to the match existing (note col. 8 lines 63- col. 9 lines 2, lines cite output when a match occurs).

Regarding claims 3 and 16 Karasev discloses,
 	Wherein said assigning step is performed using competitive batch processing, and wherein each of the samples state subsequences corresponds to a respective one of a plurality of neural networks forming a neural network ensemble (note col. 14 lines 42-46, 48-55, 58-59).

Regarding claims 4 and 17 Karasev discloses,
 	 Wherein each of the neural networks predicts a respective one of the futures states with the different duration corresponding thereto, so as to predict the future states across a plurality of durations (note col. 3 lines 59-66 and col. 4 lines 38-43, neural network predicts future state over time).

Regarding claim 7 Karasev discloses,
 	Wherein the plurality of predictors is implemented by a neural network configured as a residual network such that an output of the residual network is used to predict the future states (note col. 3 lines 59-66 and col. 4 lines 38-43, neural network predicts future state).

Regarding claim 9 Karasev discloses,
 	Wherein the input further comprises a current environmental state (note col. 6 lines 32-40, image data from a current scene).

Regarding claim 10 Karasev discloses,
 	Forming an action plan to affect the environment based on the pair (note col. 6 lines 44-47, examiner interprets image scene/environment state resulting pose of pedestrian as action plan).

Regarding claim 11 Karasev discloses,
 	Performing a subsequent prediction operation comprising outputting the real future state with the corresponding same duration from the one or more trajectories as the higher-level action responsive to providing the matching one of the future states as the prediction input (note col. 1 lines 32-36, and col. 8 lines 49-51, prediction trajectory compared with actual trajectory, col. 6 lines 21-25, determination block 124 based on fused and combined modalities);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, 12-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karasev et al (11,126,179) in view of Lomada et al (10,873,782).
 	Karasev does not clearly disclose plurality of predictors are implemented by a Long Short-Term Memory (LSTM).  Lomada discloses Long Short-Term Memory (LSTM) (note col. 6 lines 1-14 and 23-39, lines cite neural network as Long Short-Term Memory (LSTM)).   Karasev and Lomada are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Long Short-Term Memory in the system of Karasev as evidenced by Lomada the suggest/motivation for doing so would efficiently compare trait data over time (note col. 1 lines 55-61).  It would have been obvious to combine Haynes with Karasev to obtain the invention as specified by claims 6, 8 and 19.


Regarding claims 5, 12, 13 and 18 Karasev does not clearly disclose a prediction loss is used as a metric to determine when the higher-level action occurred.   Lomada discloses a prediction loss used (note col. 26 lines 3-12, lines cite prediction loss using LSTM network comparing predicted traits).  Karasev and Lomada are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Long Short-Term Memory in the system of Karasev as evidenced by Lomada the suggest/motivation for doing so would efficiently compare trait data over time (note col. 1 lines 55-61).  It would have been obvious to combine Haynes with Karasev to obtain the invention as specified by claims 5, 12, 13 and 18.


Allowable Subject Matter
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2 and 15.  Prior art could not be found for the features assigning sampled state subsequences with a certain duration to a given one of the predictors with the same duration as the certain duration; and keeping, as a training example, a given one of the sampled state subsequences for which a prediction loss of a corresponding one of the predictors is lowest.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
May 20, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664